Citation Nr: 1036804	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  06-17 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as 
secondary to service-connected posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel






INTRODUCTION

The appellant served on active duty from June 1952 to March 1954.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the appellant's claims of entitlement 
to service connection for depression, right knee arthritis, 
prostate cancer, bladder cancer and hypertension.  In July 2005, 
the appellant submitted a Notice of Disagreement (NOD) with the 
denial of his claims for depression and hypertension.  A 
Statement of the Case (SOC) was issued in April 2006 and the 
appellant timely perfected his appeal in June 2006.

In February 2008, VA granted the appellant's claim of entitlement 
to service connection for PTSD (previously noted as depression), 
assigning a 10 percent disability rating.  In May 2008, the 
appellant submitted a NOD with this assignment.  Following the 
receipt of additional VA treatment records, in July 2008, the RO 
increased the appellant's PTSD disability rating from 10 percent 
to 30 percent disabling, effective the date of claim.  The 
appellant has not submitted any further communication indicating 
that he disagrees with the currently assigned 30 percent 
disability rating he was assigned for his PTSD.  Further, this 
issue has not been perfect and thus the Board does not have 
appropriate jurisdiction over it.  Accordingly, the Board assumes 
that he is satisfied with this rating and will not address this 
issue further.

The Board notes that the jurisdiction of the appellant's claim 
was subsequently transferred to the Montgomery, Alabama RO.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.
REMAND

After a thorough review of the appellant's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of the appellant's claim of 
entitlement to service connection for hypertension, to include as 
secondary to his service-connected PTSD.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  See 
38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) a causal connection between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden 
v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis 
for disability that is proximately due to, or the result of, a 
service connected disease or injury.  See 38 C.F.R. § 3.310(a) 
(2010).  The United States Court of Appeals for Veterans Claims 
(Court) has construed this provision as entailing "any additional 
impairment of earning capacity resulting from an already service 
connected condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by the 
service connected condition."  See Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

In order to establish service connection for a claimed disability 
on a secondary basis, there must be (1) medical evidence of a 
current disability; (2) a service-connected disability; and (3) 
medical evidence of a nexus between the service-connected disease 
or injury and the current disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998).

Review of the appellant's claims file reveals that he has a 
current diagnosis of hypertension.  See Private Treatment 
Records, S.E.C., M.D. and J.H.R., M.D., generally.  The appellant 
has also been awarded entitlement to service connection for PTSD.  
Thus, the remaining question is whether his currently diagnosed 
hypertension is the result of his PTSD.  The medical evidence of 
record does not address this medical question.  As the Court 
explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), 
the Board may consider only independent medical evidence to 
support its findings.  The Court went on to say that, if the 
medical evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion, ordering a 
medical examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  See 
Colvin at 175.  Accordingly, the appellant must be afforded a VA 
examination to determine the nature and etiology of his 
hypertension.  See also Charles v. Principi, 16 Vet. App. 370 
(2002); 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or 
opinion is necessary if the information and evidence of record 
does not contain sufficient competent medical evidence to decide 
the claim].

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Schedule the appellant for a VA 
examination with an appropriate expert to 
determine the nature and etiology of his 
hypertension.  The VA examiner should 
thoroughly review the appellant's claims 
file as well as a copy of this REMAND, and 
note this has been accomplished in the 
examination report.  The VA examiner 
should address the following:

The VA examiner should state whether it is 
at least as likely as not that 
hypertension is the result of (a) a 
disease or injury in service, (b) caused 
by the appellant's service-connected PTSD 
and (c) aggravated beyond the natural 
progression of the diseases by the 
service-connected PTSD.

2.  Thereafter, the AMC should review the 
claims file to ensure that the foregoing 
requested development has been completed.  
In particular, the AMC should review the 
VA examination report to ensure that it is 
responsive to and in compliance with the 
directives of this remand and if not, the 
AMC should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
Supplemental SOC should be provided to the 
appellant and his representative.  After 
they have had an adequate opportunity to 
respond, this issue should be returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2022 &Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  See 38 C.F.R. 
§ 20.1100(b) (2010).


